Upon consideration of the petition filed by Defendant on the 9th of November 2015 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Dismissed by order of the Court in conference, this the 17th of March 2016."
Upon consideration of the petition filed by Defendant on the 16th of November 2015 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Dismissed by order of the Court in conference, this the 17th of March 2016."
Upon consideration of the petition filed by Defendant on the 3rd of December 2015 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Dismissed by order of the Court in conference, this the 17th of March 2016."
Upon consideration of the petition filed by Defendant on the 28th of January 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Dismissed by order of the Court in conference, this the 17th of March 2016."